DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
3.	Acknowledgment is made of Applicant's Related U.S. Application Data: This application has PRO 62/925,572 filed 10/24/2019.
4.	Receipt of Applicant’s Amendment filed 06/16/2022 is acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 01/11/2021 is compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation: Statements Regarding 112(f): 6th Paragraph
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


8.	Claims 1-13 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.
9.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
10.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
11.	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…system comprising: a syntax for generating… an architecture configured to… a code generator configured to…” in claims 1-13.
13.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
14.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 1-13 state:  “…a syntax for generating… an architecture configured to… a code generator configured to…” includes and are executed by hardware components and computer’s processor, as shown in Applicant’s Specifications paragraph [0051], Fig. 11, and throughout Applicant’s Specifications.  The computer functions described on claims 1-13, are non-specialized computer functions, and therefore no disclosure of an algorithm is required; however Applicant's Figs. (Specs) describe the algorithm to perform said functions.  In the case of non-specialized computer functions known prior art devices (any general purpose computer) that perform the claimed function would anticipate the limitation.
15.	It should be noted, that when the claim limitation does not use the phrase ‘‘means for’’ or ‘‘step for,’’ examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term ‘‘means for’’). Examiners will apply § 112 (f), to a claim limitation that uses a nonstructural term associated with functional language, unless the nonstructural term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., ‘‘filters’’), or (2) modified by sufficient structure or material for achieving the claimed function. The following is a list of non-structural terms that may invoke § 112, sixth paragraph: ‘‘mechanism for,’’ ‘‘module for,’’ ‘‘device for,’’ ‘‘unit for,’’ ‘‘component for,’’ ‘‘element for,’’ ‘‘member for,’’ ‘‘apparatus for,’’ ‘‘machine for,’’ or ‘‘system for.’’ This list is not exhaustive, and other non-structural terms may invoke § 112 (f). 
16.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
17.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
18.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections – 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	Claims 1-5 and 8-20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Ivanov et al. (Pub. No. US 2016/0004516 A1; hereinafter referred to as Ivanov), in view of NPL - Dirk Eddelbuettel et al. “RProtoBuf: Efficient Cross-Language Data Serialization in R”; hereinafter referred to as Eddelbuettel; also, in further view of Li et al. (Patent No. US 8,566,783 B2; hereinafter referred to as Li).

As per claim 1, Ivanov discloses a system comprising: 
a syntax for generating a model representing data and semantics of the data (See paragraph [0037] - Ecore model); an architecture configured to accept the data according to any of a plurality of data representations (See paragraph [0065] – including other data representations); and a code generator configured to generate computer code to transform the data between the plurality of data representations by using the model as a broker between the plurality of data representations (See Fig. 1 – code generator), wherein the code generator preserves the semantics of the data during the transforming of the data (See Fig. 1, and paragraphs [0042]-[0044] – interchange format).
However, Ivanov does not explicitly states – in terms of serialized and in-memory representations of the data; wherein the code generator preserves the semantics of the data as a function of two or more selected from: foreign key modeling and resolution, feature type inheritance, and constraint language.
Eddelbuettel discloses crossed language serialization, which preserves semantics - in terms of serialized and in-memory representations of the data (See abstract – serialized and in-memory data); wherein the code generator preserves the semantics of the data as a function of two or more selected from: foreign key modeling and resolution, feature type inheritance (See page 10, mapping types for resolution).
Even though Eddelbuettel provides type inheritance and hardware constraints resolution; neither Ivanov nor Eddelbuettel explicitly state - constraint language.
Li discloses the generation of code, in which path-based semantics are represented in the model - constraint language (See column 4, lines 15-40).
Ivanov, Eddelbuettel and Li are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Ivanov’s code generation system, which transforms data sabetween different representations; and combine it with Eddelbuettel’s serialization/transformation for large-scale data collection and webservices; and further combine them with Li’s constraint language for semantics in web applications; thus, the combination allows monitor synchronization mechanism both adapted and extended to support language- and runtime-independent object sharing when executing web-applications/microservices. (See Ivanov’s, Eddelbuettel’s and Li’s abstracts/backgrounds, which provides cross-language data serialization).

As per claim 2, Ivanov, Eddelbuettel and Li disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the plurality of data representations includes a serialization format, and an in-memory application model (See Ivanov’s paragraph [0207-0209] – preserves semantics).
	
As per claim 3, Ivanov, Eddelbuettel and Li disclose the system of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the foreign key modeling and resolution comprise providing an application programming interface to define a relationship between a feature in the data and a referenced feature that is not in the data (See Ivanov’s paragraph [0210] – API model manipulation/transformation).

As per claim 4, Ivanov, Eddelbuettel and Li disclose the system of claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the application programming provides a function to retrieve the referenced feature directly based on the feature (See Ivanov’s paragraph [0092] – direct retrieval).

As per claim 5, Ivanov, Eddelbuettel and Li disclose the system of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the constraint language defines a constraint representing path-based semantics on the model (See Li’s abstract - path-based semantics).

As per claim 8, Ivanov, Eddelbuettel and Li disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the system further comprises an annotation to the model, and wherein the annotation provides one or more parameters for the transforming of the data between the plurality of data representations (See Ivanov’s paragraph [0066] – annotated with parameters).

As per claim 9, Ivanov, Eddelbuettel and Li disclose the system of claim 8 (See claim 8 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the annotation is specific to a target data representation of the plurality of data representations (See Ivanov’s paragraph [0066] and Fig. 1).

As per claim 10, Ivanov, Eddelbuettel and Li discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the data is existing data that is formatted according to one data representation of the plurality of data representation (See Rejection for claim 1), the system further comprising: a reverse engineering component configured to populate the model by transforming the existing data from the one data representation based on the syntax (See Ivanov’s paragraph [0012] – “reverse engineering”/converting back existing data to populate model and use the reversed model to generate new code).

As per claim 11, Ivanov, Eddelbuettel and Li disclose the system of claim 10 (See claim 10 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the reverse engineering module is further configured to parse the existing data to identify one or more data elements corresponding to the model based on the syntax (See Ivanov’s paragraph [0014] – parsing existing data).

As per claim 12, Ivanov, Eddelbuettel and Li disclose the system of claim 11 (See claim 11 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the reverse engineering module is further configured to specify a configuration rule for parsing the existing data according to the syntax (See Ivanov’s Fig. 1, paragraph [0014] – parsing rule for different representations).

As per claim 13, Ivanov, Eddelbuettel and Li disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the syntax includes a container type, and wherein the containing type is used to automatically partition the data (See Ivanov’s paragraphs [0100,0133] – container for data partition).

Claims 14-17 are essentially the same as claims 1-3 and 8 except that they are set forth the claimed invention as a method, and they are rejected with the same reasoning as applied hereinabove.

Claims 18-20 are essentially the same as claims 1-2 and 12 except that they are set forth the claimed invention as an apparatus (with the inclusion of parsing (see rejection above, p. [0014])), and they are rejected with the same reasoning as applied hereinabove.

Allowable Subject Matter
24.	Claim 6-7 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.  The prior art of record fails to disclose the limitations: “wherein the constraint is included in an executable target code for enforcement at run-time” as specified by the claim.
							
Response to Arguments
25. 	Applicant's arguments for independent and dependent claims have been considered but are moot in view of the new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones.  See above rejections under 35 USC § 103 for response to arguments. 

Also please see:
M.P.E.P. 2143.01 - Suggestion or Motivation To Modify the References [R-6]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  I. PRIOR ART > SUGGESTION OF < THE DESIRABILITY OF THE CLAIMED INVENTION
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching * > test < as a guard against using hindsight in an obviousness analysis).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a “facing orientation.” 391 F.3d at 1196-97, 73 USPQ2d at 1142. The Board combined a design patent having hexagonal projections in a facing orientation with a utility patent having other limitations of the independent claim. 391 F.3d at 1199, 73 USPQ2d at 1144. Applicant argued that the combination was improper because (1) the prior art did not suggest having the hexagonal projections in a facing (as opposed to a “pointing”) orientation was the “most desirable” configuration for the projections, and (2) the prior art “taught away” by showing desirability of the “pointing orientation.” 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. The court stated that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the patent claimed underpinning a slumping building foundation using a screw anchor attached to the foundation by a metal bracket. One prior art reference taught a screw anchor with a concrete bracket, and a second prior art reference disclosed a pier anchor with a metal bracket. The court found motivation to combine the references to arrive at the claimed invention in the “nature of the problem to be solved” because each reference was directed “to precisely the same problem of underpinning slumping foundations.” Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that “an express written motivation to combine must appear in prior art references….” Id. at 1276, 69 USPQ2d at 1690.
MPEP - 2111.01   Plain Meaning [R-11.2013]
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Zletz, supra, the examiner and the Board had interpreted claims reading “normally solid polypropylene” and “normally solid polypropylene having a crystalline polypropylene content” as being limited to “normally solid linear high homopolymers of propylene which have a crystalline polypropylene content.” The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (“'claims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe “essentially free of alkali metal” as including unavoidable levels of impurities but no more.). Compare In re Weiss, 989 F.2d 1202, 26 USPQ2d 1885 (Fed. Cir. 1993) (unpublished decision - cannot be cited as precedent) (The claim related to an athletic shoe with cleats that “break away at a preselected level of force” and thus prevent injury to the wearer. The examiner rejected the claims over prior art teaching athletic shoes with cleats not intended to break off and rationalized that the cleats would break away given a high enough force. The court reversed the rejection stating that when interpreting a claim term which is ambiguous, such as "'a preselected level of force,' we must look to the specification for the meaning ascribed to that term by the inventor.” The specification had defined “preselected level of force” as that level of force at which the breaking away will prevent injury to the wearer during athletic exertion).

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        07/22/2022.